Name: 94/807/EC: Council Decision of 23 November 1994 adopting a specific programme of research and technological development, including demonstration in the field of cooperation with third countries and international organizations (1994 to 1998)
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  financing and investment;  research and intellectual property;  technology and technical regulations;  European construction;  economic conditions
 Date Published: 1994-12-22

 Avis juridique important|31994D080794/807/EC: Council Decision of 23 November 1994 adopting a specific programme of research and technological development, including demonstration in the field of cooperation with third countries and international organizations (1994 to 1998) Official Journal L 334 , 22/12/1994 P. 0109 - 0120 Finnish special edition: Chapter 11 Volume 37 P. 0188 Swedish special edition: Chapter 11 Volume 37 P. 0188 COUNCIL DECISION of 23 November 1994 adopting a specific programme of research and technological development, including demonstration in the field of cooperation with third countries and international organizations (1994 to 1998) (94/807/EC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 130i (4) thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas, by Decision No 1110/94/EC (4), the European Parliament and the Council adopted a fourth framework programme for Community activities in the field of research, technological development and demonstration (RTD) for the period 1994 to 1998 specifying inter alia the activities to be carried out in area of cooperation with third countries and international organizations; whereas this Decision takes account of the grounds set out in the preamble to that Decision; Whereas Article 130i (3) of the Treaty stipulates that the framework programme shall be implemented through specific programmes developed within each activity of the framework programme and that each specific programme shall define the detailed rules for its implementation, fix its duration and provide for the means deemed necessary; Whereas the amount deemed necessary for carrying out this programme is ECU 540 million; whereas the appropriations for each financial year shall be laid down by the budgetary authority, subject to the availability of resources within the financial perspectives and the conditions set out in Article 1 (3) of Decision No 1110/94/EC; Whereas the strengthening of the scientific and technological base of the European Union also depends on an adequate level of cooperation with third countries and international organizations, based on the principle of mutual interest; whereas such cooperation may enhance the competitiveness of European industry; Whereas such cooperation may contribute to the implementation of Community policies vis-Ã -vis third countries; Whereas cooperation should be improved with other fora for cooperation in the field of science and technology in Europe; Whereas a contribution should be made to safeguarding the scientific potential of the countries of central and eastern Europe and the new independent States of the former Soviet Union and to enhancing their economic and social development taking account of the importance of basic research in this context; Whereas collaboration with non-European industrialized countries should be promoted where appropriate; Whereas it is necessary to contribute to the development of the scientific and technological potential of the developing countries; whereas cooperation on RTD can pave the way for industrial cooperation with those countries; Whereas action by the Community in the field of cooperation with third countries and international organizations can, with the support of other Community instruments such as Phare, Tacis and the European Development Fund, help improve the living conditions of the inhabitants of the countries concerned in the context of development which respects natural equilibria; Whereas greater cooperation in the field of science and technology can help to meet major international challenges such as health, nutrition and environmental protection and can contribute to solving regional and global problems; Whereas it is necessary to concentrate international scientific and technological cooperation activities, including those formerly conducted outside the framework programme, in a single programme in order to ensure a coherent approach; Whereas coordination with other Community activities should be increased; Whereas this programme may make a significant contribution to the stimulation of growth, to the strengthening of competitiveness and to the development of employment in the Community, as indicated in the White Paper on 'Growth, competitiveness and employment'; Whereas the content of the fourth framework programme for Community RTD activities was established in accordance with the subsidiarity principle; whereas this specific programme specifies the content of the activities to be carried out in accordance with this principle in the area of cooperation with third countries and international organizations; Whereas Decision No 1110/94/EC lays down that a Community action is justified if, inter alia, research contributes to the strengthening of the economic and social cohesion of the Community and the promotion of its overall harmonious development, while being consistent with the pursuit of scientific and technical quality; whereas this programme is intended to help meet these objectives; Whereas the Community should support only RTD activities of high quality; Whereas the rules for the participation of undertakings, research centres (including the Joint Research Centre (JRD)) and universities and the rules governing the dissemination of research results specified in the measures provided for in Article 130j of the Treaty, apply to this specific programme; Whereas provision should be made for measures to encourage the involvement of European industry, including small and medium-sized enterprises (SMEs), in this programme; Whereas the Commission's effort to simplify and accelerate the application and selection procedures and make them more transparent must be continued in order to promote the implementation of the programme and to facilitate the action which firms, particularly SMEs, research centres and universities have to undertake in order to participate in a Community RTD activity; Whereas this programme will help to strengthen synergy between the RTD activities carried out in the field of cooperation with third countries and international organizations by research centres, universities and enterprises, in particular SMEs, in the Member States and between these and the corresponding Community RTD activities; Whereas the international cooperation activities with third countries will be implemented both centrally in this programme and in the specific programme of the first activity and their coordination must be ensured; Whereas this programme should also comprise activities for the dissemination and exploitation of RTD results, and activities to stimulate the mobility and training of researchers with this programme to the extent necessary for proper implementation of the programme; Whereas an analysis should be made of possible socio-economic consequences associated with the programme; Whereas progress with this programme should be continuously and systematically monitored with a view to adapting it, where appropriate, to scientific and technological developments in this area; whereas in due course there should be an independent evaluation of progress with the programme so as to provide all the background information needed in order to determine the objectives of the fifth RTD framework programme; whereas at the end of this programme there should be a final evaluation of results obtained compared with the objectives set out in this Decision; Whereas the JRC may participate in indirect actions covered by this programme; Whereas the Scientific and Technical Research Committee (CREST) has been consulted, HAS ADOPTED THIS DECISION: Article 1 A specific programme for research and technological development, including demonstration, in the field of cooperation with third countries and international organizations, as set out in Annex I, is hereby adopted for the period from the date of adoption of this Decision to 31 December 1998. Article 2 1. The amount deemed necessary for carrying out the programme is ECU 540 million, including a maximum of 10 % for staff and administrative expenditure. 2. An indicative breakdown of this amount is given in Annex II. 3. The budgetary authority shall lay down the appropriations for each financial year, subject to the availability of resources within the financial perspectives and in accordance with the conditions set out in Article 1 (3) of Decision No 1110/94/EC, taking into account the principles of sound management referred to in Article 2 of the Financial Regulation applicable to the general budget of the European Communities. Article 3 1. The general rules for the Community's financial contribution are laid down in Annex IV to Decision No 1110/94/EC. 2. The rules for the participation of undertakings, research centres and universities, and for the dissemination of results are specified in the measures envisaged pursuant to Article 130j of the Treaty. 3. Annex III sets out the specific rules for implementing this programme, supplementary to those referred to in paragraphs 1 and 2. 4. Participation in the RTD activities of this programme by legal entities from third countries referred to in Annex I Sections A2 and C, may benefit from Community financial support under the programme. Article 4 1. In order to help ensure, inter alia, the cost-effective implementation of this programme, the Commission shall continually and systematically monitor, with appropriate assistance from independent, external experts, the progress within the programme in relation to the objectives set out in Annex I, as amplified in the work programme. It shall in particular examine whether the objectives, priorities and financial resources are still appropriate to the changing situation. It shall, if necessary, in the light of the results of this monitoring process, submit proposals to adapt or supplement this programme. 2. In order to contribute towards the evaluation of Community activities, as required by Article 4 (2) of Decision No 1110/94/EC and in compliance with the timetable laid down in that paragraph, the Commission shall have an external assessment conducted by independent qualified experts of the activities carried out within the areas covered by this programme and their management during the five years preceding this assessment. 3. At the end of this programme, the Commission shall have an independent final evaluation carried out of the results achieved compared with the objectives set out in Annex III to the fourth frameword programme and Annex I to this Decision. The final evaluation report shall be forwarded to the European Parliament, the Council and the Economic and Social Committee. Article 5 1. A work programme shall be drawn up by the Commission in accordance with the objectives set out in Annex I and the indicative financial breakdown set out in Annex II, and shall be updated where appropriate. It shall set out in detail: - the scientific and technological objectives and research tasks, - the implementation schedule, including dates for calls for proposals, - the proposed financial and managerial arrangements, and the general lines of other measures, including preparatory, accompanying and support measures, - arrangements for coordination with other RTD activities carried out in this area, in particular under other specific programmes, and, where appropriate, for ensuring improved interaction with activities carried out in other frameworks, such as Eureka and COST, - arrangements for coordination with other relevant Community activities undertaken within the European Union's development and economic cooperation policies (such as Phare, Tacis, LOME), - arrangements for the dissemination, protection and exploitation of the results of RTD activities carried out under the programme. 2. The Commission shall issue calls for proposals for projects on the basis of the work programme. Article 6 1. The Commission shall be responsible for the implementation of the programme. 2. In the cases provided for in Article 7 (1), the Commission shall be assisted by a committee composed of representatives of the Member States and chaired by the representative of the Commission. 3. The representative of the Commission shall submit to the Committee a draft of the measures to be taken. The Committee shall deliver its opinion within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148 (2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the committee shall be weighted in the manner set out in that Article. The chairman shall not vote. 4. The Commission shall adopt the measures envisaged if they are in accordance with the opinion of the Committee. 5. If the measures envisaged are not in accordance with the opinion of the Committee or if no opinion is delivered, the Commission shall, without delay, submit to the Council a proposal relating to the measures to be taken. The Council shall act by a qualified majority. 6. If, on the expiry of a period of three months from referral of the matter to the Council, the Council has not acted, the proposed measures shall be adopted by the Commission. Article 7 1. The procedure laid down in Article 6 (2) to 6 (6) above shall apply to: - the preparation and updating of the work programme referred to in Article 5 (1), - the content of the calls for proposals, - the assessment of the RTD activities proposed for Community funding and the estimated amount of the Community contribution for each activity where this is equal to or more than, ECU 0,15 million, - any adjustment to the indicative breakdown of the amount as set out in Annex II, - specific modalities for the financial participation of the Community in the different activities envisaged, - the measures and terms of reference for programme evaluation, - any departure from the rules set out in Annex III, - participation in any project by legal entities from third countries and international organizations. 2. Where, pursuant to the third indent of paragraph 1, the amount of the Community contribution is less than ECU 0,15 million, the Commission shall inform the Committee of the projects and of the outcome of their assessment. 3. The Commission shall regularly inform the Committee of progress with the implementation of the programme as a whole. Article 8 This Decision is addressed to the Member States. Done at Brussels, 23 November 1994. For the Council The President J. BORCHERT (1) OJ No C 228, 17. 8. 1994, p. 188 and OJ No C 262, 20. 9. 1994, p. 25.(2) OJ No C 205, 25. 7. 1994.(3) Opinion delivered on 14 and 15 September (not yet published in the Official Journal).(4) OJ No L 126, 18. 5. 1994, p. 1. ANNEX I SCIENTIFIC AND TECHNOLOGICAL OBJECTIVES AND CONTENT This specific programme fully reflects the broad lines of the fourth framework programme, and applies the selection criteria and spells out the scientific and technical objectives set out in that programme. This programme implements the second activity of the framework programme and is structured so as to reflect the different nature of cooperation with developing countries and cooperation with other third countries, including countries of central and eastern Europe and the new independent States of the former Soviet Union. BACKGROUND This activity is the vehicle for cooperation on RTD with third countries and international organizations. The essential aim of this activity is to add value to Community RTD via targeted RTD cooperation and synergy with other external Community activities, to strengthen the Community's scientific and technological base and to support the implementation of other Community policies. It will also aim at improving coordination with other Community instruments and synergy with Member States' activities in order to avoid duplication and better define the Community's areas of activity on the basis of the subsidiarity principle. An overall EU strategy for S & T cooperation with third countries should be developed including all relevant services of the Commission. Cooperation will be developed in dialogue with all parties concerned and be based on the principle of mutual benefit in order to establish long-lasting relations. This means not only direct or short-term advantage, as perceived by those involved in a project, but also the long-term or indirect advantage to the Community in terms of S & T objectives, including industrial competitiveness. The activities involved in cooperation will be accompanied by systematic monitoring and analysis of developments in the policies and in the machinery for implementing RTD in third countries in order to adapt Community cooperation policy and to derive maximum benefit for the Community and its partners. The collection and analysis of information on developments outside the Community (e. g. on science and technology options) will be closely coordinated with the corresponding activities to be carried out in the programme on targeted socio-economic research. Non-nuclear cooperation activities and activities developed in the earlier framework programmes and the APAS, will be incorporated into this programme. Cooperation will be implemented through different well-focused activities according to the proposed objectives and will concentrate on four major target groups: - other fora for scientific and technological cooperation in Europe, including international organizations, - the countries of central and eastern Europe and the new independent States of the former Soviet Union, - non-European industrialized third countries, - the developing countries. A closer link is planned between scientific and technological cooperation and education and training. Where intellectual property is involved, the guiding principles adopted jointly by the Council and Commission on 26 June 1992 will be respected. THE PROPOSED RTD ACTIVITIES A. Scientific and technological cooperation in Europe and with international organizations The Agreement setting up the European Economic Area (EEA) enabled six of the seven EFTA countries to become involved in all the specific non-nuclear programmes under the third framework programme. The Agreement has later been adapted in order to permit their full involvement also in the fourth framework programme (1). Other western European countries outside the EEA may become associated via bilateral agreements, in accordance with the Treaty. 1. Cooperation with other fora for European scientific and technological cooperation The aim is to boost the coherence and overall cost-effectiveness of European research, while taking full account of national programmes and activities within the European Economic Area as a whole, via COST, Eureka and links with European international S & T organizations and with relevant bodies at world level. In this manner the development of networks of scientific and technical excellence will be fostered, extending beyond the frontiers of the Community. Cost The COST actions, which complement the projects under Community programmes, are expanding vigorously and will continue to pave the way towards identifying new themes for scientific cooperation in Europe, an example of which is socio-economic research. An increasingly important role of COST could be to integrate scientists from central and eastern Europe and new independent states of the former Soviet Union, including action by action participation by those from non-COST Member States, into a broader European context. The possibility of improving their access to COST actions will be explored. Furthermore the assessment of the current and forthcoming COST actions, the utilization of their results and the increase of the effectiveness of the cooperation should be considered as priorities for the years ahead. The intention is to continue to encourage the controlled development of COST activities and to provide the support needed for the proper functioning of the secretariats of the relevant committees and for international coordination. The support of the COST countries is illustrated by their readiness to second national expert in order to run certain secretariats. Eureka The dovetailing of Eureka with the Community's RTD framework programme is based on respecting the specific aspects of the two frameworks, Eureka being more appropriate for supporting RTD which is nearer to the market. The Edinburgh European Council in December 1992 stressed the need to intensify synergy between them. Recent developments within the Community and Eureka open up new avenues and give practical expression to a common intention to extend concertation, which must be pragmatic and follow a case-by-case approach. The practical implementation of this joint policy will meet the following aims: - the movement of information and flexible concertation among the two fora will be guaranteed by the network of Community programme managers and Eureka-project cordinators, set up earlier, - more efficient use of the existing counselling and information-distribution networks, at Community level (Value, OPETs, etc.) and at the level of Eureka and the Member States, in order to improve transparency for industry and researchers, and in particular SMEs. The pre-competitive parts of Eureka projects, which meet the relevant scientific and tchnological objectives, are eligible for support by the specific programmes of the first activity, in accordance with the procedures for these specific programmes. The results of Community projects could be taken into account in Eureka projects closer to the market. International organizations and institutions dealing with S & T The aim is to strengthen the coherence of research in Europe via closer coordination with the European and international governmental and non-governmental scientific organizations and with the networks of researchers they have frequently set up. Links with the European Science Foundation (ESF), European Organization for Nuclear Research (CERN), European Space Agency (ESA), European Molecular Biology Laboratory (EMBL), European Southern Observatory (ESO), European Synchrotron Radiation Facility (ESRF), Institute Laue & Langevin (ILL), etc. will be improved in order to identify common interests. Member States should have a more systematic exchange of views on science and technology matters within the framework of international organizations. In well-defined cases, cooperation activities with relevant European scientific organizations can be foreseen with a view to mutual involvement in projects of common interest. This will not concern the main fields of activity of those organizations, but rather the common application of ancillary, and often unique, expertise derived from their main activities. 2. Cooperation with the countries of central and eastern Europe and with the new independent States of the former Soviet Union. The principal aim is to help safeguard the scientific and technological potential of these countries, in order to redirect research towards social needs, and thus restore their production systems and also improve the quality of life in the societies in question. The Community will be able to benefit from cooperation with the East European countries by obtaining access to the sometimes highly advanced results of research in those countries. There are three principal aims here: - To stabilize RTD potential: it is first of all a question of safeguarding highly-qualified human resources and existing equipment taking into account the ongoing reforms in the S & T structures in these countries. The aim is to avoid the best researchers leaving this sector to go abroad or take up other professional activities. There is therefore an urgent need to promote scientific and technical cooperation as a catalyst for action on a long-term basis: East European scientists should be associated with high-tech research, e. g. in the field of advanced technologies, essential to the creation of the future infrastructure of those countries. Links should be forged between research and industry in order to promote the integration of these countries into European and world markets. Special attention should be paid to the development of human as well as computerized RTD communication networks (e. g. in the context of Cosine). - To help solve major social, economic and environmental problems specific to the east European countries by means of targeted technical, scientific and socio-economic RTD. Mention should be made of the following examples: 1. resource utilization and production cycles in the East have caused environmental deterioration which goes beyond national frontiers and continents. There is an urgent need to find a common solution in areas such as the rational use of energy resources; 2. in order that the information infrastructure established in the East develops in compatible fashion to that in the European Union, research conducted in this area should be complementary and convergent; 3. action to combat environmental and public health problems of a regional and local nature in the new independent States of the former Soviet Union, in particular as a result of major accidents; 4. RTD to improve industrial and agricultural competitiveness. - To intensify cooperation in RTD areas where these countries are in the forefront at world level. Several of these countries have a very high quality of science, but the potential has not always been used in order to stimulate economic development. In order better to merge the east European countries with the fabric of the world market, special attention will be paid to their participation in pre-normative activities in industrial areas such as information technology, telecommunications, advanced materials and energy (by making use, for example, of the 'energy centres' set up in these countries under the Thermie programme) and in the dissemination and exploitation activities carried out within the third activity, The acitivities with the countries of central and eastern Europe and with the new independent States of the former Soviet Union will be conducted via: - specific RTD actions to meet specific needs and to be elaborated further in the work programme in consultation with the third countries concerned on the basis of mutual benefit. This includes accompanying measures on human resources development, e. g. research training, and RTD management; - the International Association for the Promotion of Cooperation with Scientists from the New Independent States of the Former Soviet Union (Intas), provided that a new agreement is reached between its members on its continuation. Community participation in Intas beyond 31 December 1995 is subject to a decision by the Council authorizing the participation of the Community; - the opening-up of the specific programmes of the fourth framework programme to these countries, notably the countries which have concluded an association agreement with the European Union. This activity will complement that of the Member States and close cooperation and synergy with the Phare and Tacis programmes will be guaranteed. These programmes could support innovation, the exchange of information, supply of equipment, participation in other specific programmes. At the same time it will help to develop synergies between Member States' acitivties in this area, e. g. by facilitating exchange of information. Cooperation between the Community and central and eastern European countries and the new independent States of the former Soviet Union within this activity could also encourage regional cooperation among these countries. Where possible, synergies with worldwide initiatives of global interest can be encouraged (for example climate change). B. Cooperation with non-European industrialized third countries The aim is to further the Community's interests by ensuring that the direction of the Community's industrial research is in tune with the potential international markets for the future applications of this research, in order to improve the competitiveness of European industry and to optimize its efforts by seeking or easing access to scientific and technological sources in the countries in question, since these highly industrialized countries conduct RTD similar or complementary to that conducted by the EC. In other instances cooperation with these countries is a basic prerequisite for the implementation of 'mega-science' research projects. This is the background to such multilateral cooperation and consultation as, for example, within the OECD or multilateral projects. To this should be added involvement in research in the preparation of international standards. The dialogue on scientific policy with the abovementioned countries will be deepened. This might lead to cooperation on the basis of a sectoral agreement or a wider agreement on scientific and technical cooperation. Nevertheless, since the countries concerned are both Community partners and competitors, it is important to be selective as regards the areas of cooperation and to concentrate on a few carefully selected sectors in the light of Community priorities. This cooperation requires a degree of flexibility as regards the types of cooperation, ranging from consultation to an exchange of information and experts, to programmes of post-doctorate fellowships in foreign laboratories, to joint projects or studies and possibly to reciprocal involvement in each other's research programmes on a project-by-project basis, or otherwise, as decided by Council. No transfer of funds to non-European industrialized countries will take place. As far as mega-science projects are concerned, only coordination and participation in exploratory phases will be considered for support under this activity. This section of the programme also helps to underpin the Community's external policy and offers all of the Member States the advantage of equal access to foreign sources of science and technology. Measures facilitating access to, and dissemination of such information will be strongly encouraged. C. Scientific and technological cooperation with the developing countries The main aim of this activity is to enable the developing countries (DCs), whose levels of development differ widely, to be associated with the generation of knowledge and innovative technologies needed to solve their specific problems and to reach a sustainable economic development. This general aim results in two strategies: 1. to harness training and the relationships that will be established between research workers and their institutions in order to maintain and even enhance DC research and technological capacities in particular at the human-resource and institutional level while paying attention to the strengthening of links with the sectors responsible for product development and distribution; 2. to enable the European scientific ocmmunity to maintain and improve excellence in the scientific areas that are relevant to DC problems in particular environment, food and health. In order to achieve this general objective, north-south, north-north and south-south collaboration will be encouraged. Dissemination and utilization of research results will be implemented in conjunction with the third activity. In addition, this operation will be implemented in synergy with other Community policies on development and economic cooperation. In order to achieve this objective with due regard to the principle of sustainable development, research activities will target three sectors which are interrelated and of major importance in most of the DCs and emphasize, where necessary, interdisciplinary aspects: - the sustainable management of renewable natural resources, including forests, oceans and other aquatic environments, water, soil and biodiversity, with particular emphasis on their interactions and on the relationship between utilization and conservation, including environmental protection. The problems lying at the interface of natural resources, energy production and consumption, socio-economic and demographic factors and the development of human settlements will also be covered, - improvement of agricultural and agro-industrial production within this framework of preserving biodiversity and sustainable management of renewable natural resources. This concerns the areas of plant breeding and protection in order to adapt them better to environmental conditions, thus permitting better utilization of the available land; livestock farming, with a special emphasis on better health protection of animals, breed improvements and sustainable production of animal feed and nutrition; aquaculture, in order to facilitate the development of this activity and its environmental integration; improvements in food quality and safety and in the conditions of product storage and processing, areas in which losses are considerable in the DCs; analysis of production and market policies and systems and the scope for optimizing rural systems, - health and population, focusing on control of the predominant diseases in the DCs, nutrition, improving health-care systems and the impact on the environment and on health of demographic change, migration and urbanization. This concerns research into vaccines the biology of pathogens and their vectors, the development of new diagnostic methods and the production of new drugs; research into population and reproduction health, health-care systems and methods of intervention, account being taken of the specific constraints and of the socio-economic context of the DCs. In close consultation with the developing countries and the Commission services concerned and in consideration of the actions undertaken by relevant international fora (e. g. WHO; CGIAR, FAO), priorities will be focused within each of these sectors when the work programme is prepared, since this will be drawn up for the individual regions (several DCs, e g. the Mediterranean region), with the flexibility needed to take account of ecological, demographic and public health criteria their economic and social situation and the European Union's development and economic cooperation policies. This activity should also be able to facilitate high quality institutions in DCs to join international research activities which, by their very nature, are global and must be dealt with in a global rather than regional manner, for example, the greenhouse effect, pollution, desertification and control of urban growth, communicable diseases, pandemics, the social dimension of health care provision and the assessment and conservation of natural resources. As levels of development differ widely in certain countries, additional priority areas of mutual interest in fields such as communications technologies, information technologies, industrial technologies, materials technologies and biotechnology may be identified and links may be established for substantive collaboration with Community research groups and networks. Special attention should be paid to the development of human as well as computerized RTD communication networks (e. g. in the context of Cosine). Where there is scope for substantive collaboration, opening of other specific programmes should be considered on the basis of a sectoral agreement to be decided by the Council. In view of the cooperative nature of the research and the essential characteristics of the partnership, it will basically be implemented via joint shared-cost projects. In specific cases concerted actions could also be considered. The part played by joint research networks is also important as are actions concerning scientific stimulation meetings, workshops and conferences. The training and education provided under this activity will in essence be provided via joint research contracts and accompanying measures, the networks being, as it were, a means of continuous training and the contracts a basis guaranteeing that the training will be put to good use. Cooperation with the developing countries will be implemented in close liaison with other Community initiatives or other fora for cooperation such as the LomÃ © Convention, the new Mediterranean policy and the regulation on financial and technical assistance to, and economic cooperation with, the developing countries in Asia and Latin America, in order to permit cross-fertilization between the efforts and results of these activities on the one hand and cooperation in the framework of Community RTD policy on the other. (1) Decision 10/94 of the EEA Joint Committee amending Protocol 31 to the EEA Agreement. ANNEX II INDICATIVE BREAKDOWN OF THE AMOUNT DEEMED NECESSARY "" ID="1">Area A1 Cooperation with other fora for European scientific and technological cooperation> ID="2">46"> ID="1">Area A2 Cooperation with the countries of central and eastern Europe and the new independent States of the former Soviet Union> ID="2">232"> ID="1">Area B Cooperation with non-European industrialized third countries> ID="2">30"> ID="1">Area C Cooperation with the developing countries> ID="2">232"> ID="1">Total> ID="2">540 (1)""The breakdown between different areas does not exclude the possibility that projects may come under several areas. > (1) Of which: - a maximum of 4,5 % for staff expenditure and 5,5 % for administrative expenditure, - ECU 4 million for the dissemination and optimization of results. ANNEX III SPECIFIC RULES FOR IMPLEMENTING THE PROGRAMME The programme will be executed through indirect action, whereby the Community makes a financial contribution to RTD activities carried out by third parties or by JRC institutes in association with third parties. (a) Shared-cost actions: RTD projects carried out by undertakings, research centres and universities. Community funding will normally not exceed 50 % of the cost of the project, with progressively lower participation the nearer the project is to the market place. Those universities and other institutions which do not have analytical budget accountancy will be reimbursed on the basis of 100 % of the additional costs. The financial contribution for participants from the central and eastern European countries, the new independent States of the former Soviet Union and the developing countries may exceed 50 %. (b) Concerted actions consisting of the coordination of RTD projects already funded by public authorities or private bodies. The Community participation may cover up to 100 % of the costs of the concertation. (c) Specific measures for this programme: (i) - measures to provide tools for general use in research centres, universities and undertakings, - support for Community participation in the exploratory phase of a joint project. The financing of a possible operational phase of the project woud have to be covered by the specific programme concerned. The Community contribution to the above measures may cover up to 100 % of the costs. (ii) - support to facilitate participation of legal entities from third countries referred to in Annex I, sections A.2 and C, in certain other specific programmes of the framework programme. Such participation should, however, normally be financed by resources of the third country concerned or other Community instruments. (d) Preparatory, accompanying and support measures, such as: - studies in support of this programme and in preparation for future activities, - support for exchange of information, conferences, seminars, workshops or other scientific or technical meetings, including intersectoral or multidisciplinary coordination meetings, - use of external expertise, including access to scientific databases, - scientific publications, including the dissemination, promotion and utilization of the results (coordination with the activities conducted under the third activity); the factors liable to encourage use of results will be taken into account from the outset and throughout the duration of RTD projects, the partners in which will constitute a key network for diffusion and exploitation of results, - study and monitoring of the developments in the science and technology policies of the third countries, - analysis of possible socio-economic consequences of international RTD cooperation, which will also contribute to the programme 'Targeted socio-economic research', - training activities related to research covered by this programme in order to stimulate technology transfer and enhance employment skills, - independent evaluation of the management and execution of the programme and of the implementation of the activities. The Community participation may cover 100 % of the costs of these measures.